Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 31, 2019

                                      No. 04-19-00781-CV

                                        Ernest BUSTOS,
                                           Appellant

                                                v.

 BEXAR APPRAISAL DISTRICT, The Appraisal Review Board of Bexar County Appraisal
   District, Bexar County North East Independent School District and City of San Antonio,
                                         Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-16392
                           Honorable Aaron Haas, Judge Presiding


                                         ORDER
        On December 27, 2019, the trial court clerk notified this court that the clerk’s record was
not filed when it was originally due because appellant had failed to pay or make arrangements to
pay the clerk’s fee for preparing the record and that appellant was not entitled to appeal without
paying the fee. It is therefore ORDERED that appellant provide written proof to this court
within ten days of the date of this order that either (1) the clerk’s fee has been paid or
arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without
paying the clerk’s fee. If appellant fails to respond within the time provided, this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2019.
___________________________________
Michael A. Cruz,
Clerk of Court